_/10/2021   16:150PD Region 5 Anaconda                         (FAX)4065634258         P.004/004



                                                                                             12/13/2021



                IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 21-0474

                                  DA-21-0474


      ROGER L. ROWE,
                                                                            FILED
                                                                             DEC 13 2021
              Petitioner and Appellant,                                   Bowen Greenwooci
                                                                        Clerk of Suprerne Court
                                                                           State of Montana
      v.                                                ORDER FOR EXTENSION
                                                                  OF TIME
      MARI E. ROWE,

             Respondent and Appellee.


             Upon review of the Petitioner and Appellant's Motion for Extension of
      Tinae, and good cause found therein,

          IT IS HEREBY ORDERED that the Motion for Extension of Tirne is
      GRANTED.

            IT IS FURTHER ORDERED that the Appellant shall prepare, file, and sr-ve
      the opening brief on appeal no later than the 3rd day of February, 2022.

             Dated this (       —        day of                            , 2021.




                                                              Chief Justice